Citation Nr: 0947704	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  00-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals, fracture of the distal fibula, 
left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to February 
1992.  He was ordered to active duty in May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the Board remanded a claim for an 
increased rating for residuals of a left ankle fracture, 
rated as 10 percent disabling, for examination of the 
Veteran.  He did not report for the scheduled examination and 
submitted orders showing that he had been called to active 
duty in Texas in May 2004.  He asked that the examination be 
rescheduled.  He did report for examination in July 2007.  

By a rating decision, dated in January 2008 and mailed in 
April 2008, the RO granted a separate, additional 10 percent 
rating for left lateral dorsal cutaneous branch neuropathy.  
There is no record of a timely notice of disagreement with 
that rating or its effective date.  

The Veteran was advised that the Veterans Law Judge who held 
his hearing in May 2002 was no longer with the Board.  In 
July 2009, the Veteran requested a videoconference hearing.  
The requested hearing was scheduled for November 2009.  More 
than 2 weeks before the hearing, the Veteran asked that the 
hearing be rescheduled because he was on active duty.  

The applicable regulation provides that the hearing will be 
rescheduled for the next available hearing date after the 
appellant or his representative gives notice that the 
contingency which gave rise to the request for postponement 
has been removed.  38 C.F.R. § 20.704(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should notify the Veteran and his 
representative that the timely request 
for a postponement has been granted and 
that they should notify the AOJ when 
the Veteran returns from active duty.  

2.  The AOJ should schedule the Veteran 
for the next available date for a 
videoconference hearing, after he or 
his representative notifies the AOJ 
that he has returned from active duty.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


